--------------------------------------------------------------------------------

Exhibit 10.1
 
 
DISTRIBUTION WAIVER AGREEMENT
 
 
BY AND AMONG
 
 
ENTERPRISE PRODUCTS PARTNERS L.P.,
 
EPCO HOLDINGS, INC.
 
AND
 
THE EPD UNITHOLDER
 
 
 
DATED AS OF NOVEMBER 22, 2010

 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION WAIVER AGREEMENT
 
DISTRIBUTION WAIVER AGREEMENT, dated as of November 22, 2010 (this “Agreement”),
by and among Enterprise Products Partners L.P., a Delaware limited partnership
(the “Partnership”), on the one hand, and EPCO Holdings, Inc., a Delaware
corporation (“EPCO Holdings”) and DFI Delaware Holdings, L.P., a Delaware
limited partnership (the “EPD Unitholder”), on the other hand.
 
W I T N E S S E T H:
 
Whereas, the Partnership, Enterprise Products GP, LLC, Enterprise ETE LLC
(“MergerCo”), Enterprise GP Holdings L.P. (“Holdings”) and EPE Holdings, LLC
(“Holdings GP”) are entering into an Agreement and Plan of Merger, dated as of
September 3, 2010 (as amended, supplemented, restated or otherwise modified from
time to time, the “Merger Agreement”) pursuant to which, among other things,
Holdings will merge with and into MergerCo (the “Merger”), with MergerCo as the
surviving entity, and (i) each outstanding limited partner unit of Holdings will
be converted into the right to receive the merger consideration specified
therein and (ii) the general partner interest owned by Holdings GP will be
converted into the right to receive the merger consideration specified therein;
and
 
Whereas, as of the date hereof, the EPD Unitholder is the record or direct
owner, and following the Merger will continue to be the record owner, of Common
Units representing limited partner interests of the Partnership (“EPD Units”);
and
 
Whereas, the EPD Unitholder is an indirect, wholly owned subsidiary of EPCO
Holdings, which also directly owns EPD Units;
 
Whereas, in connection with the transactions contemplated by the Merger, the
Partnership and the EPD Unitholder and EPCO Holdings have agreed to enter into
this Agreement and abide by the covenants and obligations set forth herein with
respect to the Designated Units (as hereinafter defined), and the execution and
delivery of this Agreement is a condition to the closing of the Merger on the
date hereof; and
 
Now Therefore, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
ARTICLE 1
 
GENERAL
 
1.1           Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Partnership
Agreement.
 
“Designated Units” means the EPD Units subject to the terms of this Agreement,
the applicable number of which for any applicable four-quarter period during the
term of this

 
 

--------------------------------------------------------------------------------

 

Agreement is specified in Section 2.1(b), and which are designated by the EPD
Unitholder as such in its sole discretion in accordance with Section 2.1 of this
Agreement, and any Replacement Units.
 
“Effective Date” means the effective date of the Merger.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“General Partner” means Enterprise Products GP, LLC, a Delaware limited
liability company, and any other successor as general partner of the Partnership
as applicable from time to time, including EPE Holdings, LLC, a Delaware limited
liability company, after giving effect to the Merger.
 
“Lien” means any mortgage, lien, charge, restriction (including restrictions on
transfer), pledge, security interest, option, right of first offer or refusal,
preemptive right, put or call option, lease or sublease, claim, right of any
third party, covenant, right of way, easement, encroachment or encumbrance.
 
“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated effective as of August 8, 2005, as
amended to date, and as may be amended hereafter from time to time, including
the Sixth Amended and Restated Agreement of Limited Partnership of the
Partnership, substantially in the form attached to the Merger Agreement, to be
executed and delivered on the date hereof.  References to Sections of the
Partnership Agreement used in this Agreement shall mean the Sixth Amended and
Restated Agreement as executed and delivered on the date hereof.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity, or any group comprised of two or more of the
foregoing.
 
“Replacement Units” means any EPD Units designated by the EPD Unitholder
pursuant to Section 5.1(b), by EPCO Holdings or any of its subsidiaries pursuant
to Article 3 or by the Partnership pursuant to Section 5.3.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign or similarly
dispose of (by merger (including by conversion into securities or other
consideration), by tendering into any tender or exchange offer, by testamentary
disposition, by operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the voting of or sale, transfer, assignment or
similar disposition of (by merger, by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise); provided,
for purposes of clarification, a Transfer shall not include any existing or
future pledges or security interests issued by the EPD Unitholder in connection
with a bona fide credit agreement or loan.
 
“2011 Designated Units” means 30,610,000 Designated Units, which shall consist
of the EPD Units identified pursuant to Section 2.1(a), or any Replacement Units
therefor.

 
2

--------------------------------------------------------------------------------

 

“2012 Designated Units” means 26,130,000 Designated Units, which shall consist
of the EPD Units identified pursuant to Section 2.1(a), or any Replacement Units
therefor.


“2013 Designated Units” means 23,700,000 Designated Units, which shall consist
of the EPD Units identified pursuant to Section 2.1(a), or any Replacement Units
therefor.


“2014 Designated Units” means 22,560,000 Designated Units, which shall consist
of the EPD Units identified pursuant to Section 2.1(a), or any Replacement Units
therefor.


“2015 Designated Units” means 17,690,000 Designated Units, which shall consist
of the EPD Units identified pursuant to Section 2.1(a), or any Replacement Units
therefor.
 
ARTICLE 2
 
DESIGNATED UNITS; WAIVER OF DISTRIBUTIONS WITH RESPECT TO DESIGNATED UNITS
 
2.1           Designated Units; Waiver of Distributions with Respect to
Designated Units.
 
(a)           Designated Units.  As soon as reasonably practicable after the
date hereof, but in no event later than the earlier of (i) five Business Days
after the date hereof or (ii) the next record date for distributions on EPD
Units after the date of this Agreement, the EPD Unitholder agrees to designate
specific EPD Units held in certificated or book-entry form as “Designated Units”
subject to and in accordance with the terms of this Agreement.
 
(b)           Waiver of Distributions.  The EPD Unitholder hereby waives its
right to receive distributions of Available Cash pursuant to Section 6.3 of the
Partnership Agreement (“Distributions”) as follows:
 
(i)          the EPD Unitholder waives its right to receive Distributions paid
during calendar year 2011 with respect to the 2011 Designated Units;
 
(ii)         the EPD Unitholder waives its right to receive Distributions paid
during calendar year 2012 with respect to the 2012 Designated Units;
 
(iii)       the EPD Unitholder waives its right to receive Distributions paid
during calendar year 2013 with respect to the 2013 Designated Units;
 
(iv)        the EPD Unitholder waives its right to receive Distributions paid
during calendar year 2014 with respect to the 2014 Designated Units; and
 
(v)          the EPD Unitholder waives its right to receive Distributions paid
during calendar year 2015 with respect to the 2015 Designated Units.
 
(c)           The EPD Unitholder agrees to use its best efforts to permit the
Partnership and the transfer agent for the EPD Units to identify and designate
the Designated

 
3

--------------------------------------------------------------------------------

 

Units in order to give effect to the provisions of this Agreement.
 
2.2           Tax Matters with Respect to Designated Units.
 
(a)           Capital Account with Respect to Designated Units.  Subject to
Section 2.2(c) of this Agreement, immediately prior to the transfer of a
Designated Unit by the EPD Unitholder (other than a transfer to an Affiliate
unless the General Partner elects to have this Section 2.2 apply), the Capital
Account maintained for such Person with respect to its Designated Units will (A)
first, be allocated to the Designated Units to be transferred in an amount equal
to the product of (x) the number of such Designated Units to be transferred and
(y) the Per Unit Capital Amount for a Common Unit that is also not a Designated
Unit, and (B) second, any remaining balance in such Capital Account will be
retained by the transferor, regardless of whether it has retained any Designated
Units.  Following any such allocation, the transferor’s Capital Account, if any,
maintained with respect to the retained Designated Units, if any, will have a
balance equal to the amount allocated under clause (B) hereinabove, and the
transferee’s Capital Account established with respect to the transferred
Designated Units will have a balance equal to the amount allocated under clause
(A) hereinabove.
 
(b)           Allocations.  Except as otherwise provided in this Agreement, all
items of Partnership income, gain, loss, deduction and credit, including
Unrealized Gain or Unrealized Loss to be allocated to the Partners pursuant to
the Partnership Agreement, shall be allocated to the Designated Units to the
same extent as such items would be allocated if such Designated Units were
Common Units then Outstanding that were not also Designated Units.  For the
avoidance of doubt, Section 6.1(c)(iii) of the Partnership Agreement shall apply
to Designated Units held by the EPD Unitholder and, for the purposes of that
provision, the holders of Common Units of the Partnership that are not also
Designated Units shall be treated as receiving distributions of cash that are
greater than the amounts of cash distributed to the EPD Unitholder (on a per
Unit basis) as a result of the distributions waived by the EPD Unitholder
pursuant to Section 2.1 of this Agreement.
 
(c)           Special Provisions Relating to the Designated Units. The EPD
Unitholder shall not be permitted to Transfer a Designated Unit other than as
set forth in Section 5.1(a) until such time as the General Partner determines,
based on advice of counsel, that the Designated Unit should have, as a
substantive matter, like intrinsic economic and federal income tax
characteristics of an Initial Common Unit.  In connection with the condition
imposed by this Section 2.2(c), the General Partner shall take whatever steps
are required to provide economic uniformity to the Designated Units in
preparation for a Transfer of such Common Units, including the application of
Sections 2.2(a) and 2.2(b) of this Agreement; provided, however, that no such
steps may be taken that would have a material adverse effect on the other
Unitholders of the Partnership holding Common Units.

 
4

--------------------------------------------------------------------------------

 

ARTICLE 3
 
PERFORMANCE GUARANTEE BY EPCO HOLDINGS
 
EPCO Holdings hereby agrees that in the event any Designated Units (including,
in any case, any EPD Units previously designated as Designated Units by EPCO
Holdings or any of its subsidiaries pursuant to Article 3) are Transferred in
violation of Section 5.1(a) or foreclosed or sold in connection with a bona fide
loan pursuant to Section 5.1(a) (in each case as applied to the EPD Unitholder
or to EPCO Holdings or any of its subsidiaries pursuant to this Article 3) (such
Designated Units so Transferred, foreclosed or sold, the “Specified Units”), and
the EPD Unitholder does not immediately designate other EPD Units owned by it to
be Designated Units hereunder, EPCO Holdings shall immediately designate as
Designated Units hereunder a number of EPD Units owned by it, or cause a
subsidiary of EPCO Holdings to designate as Designated Units hereunder a number
of EPD Units owned by it, equal to the number of Specified Units, and shall
agree (or cause its subsidiary to agree, as applicable) to become bound to the
terms of this Agreement with respect to such Designated Units to the same extent
as the EPD Unitholder.  To the extent that EPCO Holdings and its subsidiaries do
not own a sufficient number of EPD Units that are not Designated Units at such
time upon such event to comply with the prior sentence, EPCO Holdings agrees to
acquire or cause a subsidiary of EPCO Holdings to acquire a sufficient number of
additional EPD Units to so comply and to designate such EPD Units as Designated
Units in accordance with this Agreement.  The foregoing shall not relieve the
EPD Unitholder from any of its obligations under this Agreement or any
liabilities to the Partnership for any damages or losses suffered by the
Partnership as a result of the EPD Unitholder’s breach of this Agreement.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
 
4.1           Representations and Warranties of the EPD Unitholder and EPCO
Holdings.  The EPD Unitholder and EPCO Holdings (except to the extent otherwise
provided herein) each hereby represents and warrants to the Partnership as
follows:
 
(a)           Organization; Authorization; Validity of Agreement; Necessary
Action.  EPD Unitholder and EPCO Holdings each has the requisite power and
authority and/or capacity to execute and deliver this Agreement, to carry out
his or its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery by the EPD Unitholder and EPCO Holdings of
this Agreement, the performance by it of the obligations hereunder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by EPD Unitholder and EPCO Holdings and no other actions or
proceedings on the part of EPD Unitholder or EPCO Holdings to authorize the
execution and delivery of this Agreement, the performance by EPD Unitholder or
EPCO Holdings of the obligations hereunder or the consummation of the
transactions contemplated hereby are required.  This Agreement has been duly
executed and delivered by EPD Unitholder and EPCO Holdings and, assuming the due
authorization, execution and delivery

 
5

--------------------------------------------------------------------------------

 

of this Agreement by the Partnership, constitutes a legal, valid and binding
agreement of EPD Unitholder and EPCO Holdings, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equitable principles.
 
(b)           Ownership. EPD Unitholder legally owns the EPD Units to be
designated as Designated Units, and each Designated Unit owned by EPD Unitholder
from the date hereof through and on the date this Agreement is terminated
pursuant to Section 6.1 will be legally owned by EPD Unitholder.
 
(c)           No Violation.  Neither the execution and delivery of this
Agreement by EPD Unitholder or EPCO Holdings nor the performance by EPD
Unitholder or EPCO Holdings of its obligations under this Agreement will (A)
result in a violation or breach of or conflict with any provisions of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination, cancellation
of, or give rise to a right of purchase under, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
result in the creation of any Lien upon any of the properties, rights or assets,
including but not limited to the EPD Units to be designated as Designated Units,
owned by EPD Unitholder or EPCO Holdings or any of its subsidiaries, or result
in being declared void, voidable, or without further binding effect, or
otherwise result in a detriment to EPD Unitholder, EPCO Holdings or any of its
subsidiaries under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, contract, lease, agreement or other
instrument or obligation of any kind to which EPD Unitholder, EPCO Holdings or
any of its subsidiaries is a party or by which EPD Unitholder or EPCO Holdings
or any of its subsidiaries or any of their respective properties, rights or
assets may be bound, (B) violate any judgments, decrees, injunctions, rulings,
awards, settlements, stipulations or orders (collectively, “Orders”) or laws
applicable to EPD Unitholder, EPCO Holdings or any of its subsidiaries or any of
their respective properties, rights or assets or, (C) result in a violation or
breach of or conflict with its organizational and governing documents of it or
any of its subsidiaries.
 
(d)           Consents and Approvals.  No consent, approval, Order or
authorization of, or registration, declaration or filing with, any governmental
authority is necessary to be obtained or made by EPD Unitholder or EPCO Holdings
in connection with EPD Unitholder’s or EPCO Holdings’ execution, delivery and
performance of this Agreement or the consummation by EPD Unitholder or EPCO
Holdings of the transactions contemplated hereby, except for any reports under
Sections 13(d) and 16 of the Exchange Act as may be required in connection with
this Agreement and the transactions contemplated hereby.
 
(e)           Reliance by the Partnership.  The EPD Unitholder and EPCO Holdings
each understands and acknowledges that the Partnership is entering into the
Merger Agreement in reliance upon EPD Unitholder’s and EPCO Holdings’ execution
and delivery of this Agreement and the representations, warranties, covenants
and obligations of each of EPD Unitholder and EPCO Holdings contained herein.

 
6

--------------------------------------------------------------------------------

 

4.2           Representations and Warranties of the Partnership.  The
Partnership hereby represents and warrants to the EPD Unitholder and EPCO
Holdings that the execution and delivery of this Agreement by the Partnership
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of Enterprise Products GP, LLC,
the general partner of the Partnership.
 
ARTICLE 5
 
OTHER COVENANTS
 
5.1           Prohibition on Transfers; Other Actions.
 
(a)           Within any period during which EPD waives Distributions with
respect to a Designated Unit pursuant to Section 2.1, the EPD Unitholder hereby
agrees not to (i) Transfer any Designated Unit, beneficial ownership thereof or
any other interest therein; (ii) enter into any agreement, arrangement or
understanding, or take any other action, that violates or conflicts with or
would reasonably be expected to violate or conflict with, or result in or give
rise to a violation of or conflict with, EPD Unitholder’s representations,
warranties, covenants and obligations under this Agreement; or (iii) take any
action that could restrict or otherwise affect EPD Unitholder’s legal power,
authority and right to comply with and perform his or its covenants and
obligations under this Agreement; provided, the foregoing shall not include or
prohibit Transfers resulting from the foreclosure or sale of Designated Units
made by a lender pursuant to any pledges or security interests relating to
existing or future bona fide loans to EPD Unitholder that do not affect EPD
Unitholder’s legal power, authority and right to comply with and perform his or
its covenants and obligations under this Agreement.  Any Transfer in violation
of this provision shall be null and void.
 
(b)           In the event of any Transfer resulting from the foreclosure or
sale of Designated Units made by a lender pursuant to any bona fide loans to EPD
Unitholder, EPD Unitholder hereby agrees to designate immediately an equal
number of EPD Units to constitute the Designated Units required to be owned by
it hereunder.  To the extent EPD Unitholder does not own a sufficient number of
EPD Units that are not Designated Units, to comply with its obligations under
the prior sentence, at such time upon such event, EPD Unitholder agrees to
acquire a sufficient number of additional EPD Units to so comply as promptly as
practicable, and to designate such EPD Units as Designated Units in accordance
with this Agreement.
 
5.2           Further Assurances.  From time to time, at the other party’s
request and without further consideration, the parties hereto shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or advisable to effect the actions and consummate the
transactions contemplated by this Agreement.
 
5.3           Set Off.  In the event that EPD Unitholder or EPCO Holdings fails
to own and to designate or cause to be designated EPD Units as Designated Units
in accordance with this Agreement, the Partnership shall be entitled to
designate and to withhold distributions paid with respect to any other EPD Units
owned by the EPD Unitholder or EPCO Holdings up to an amount equal to the
distributions payable with respect to the number of EPD Units required to be

 
7

--------------------------------------------------------------------------------

 

designated as Designated Units in accordance with this Agreement.  The foregoing
in this Section 5.3 shall be in addition to any other remedies available to the
Partnership and shall not limit the Partnership’s remedies for any other damages
or losses incurred by it in connection with such breach by the EPD Unitholder or
EPCO Holdings.
 
ARTICLE 6
 
MISCELLANEOUS
 
6.1           Termination.  This Agreement shall remain in effect until the
earliest to occur of (i) January 1, 2016 and (ii) the written agreement of the
EPCO Holdings, EPD Unitholder and the Partnership to terminate this
Agreement.  After the occurrence of such applicable event, all rights and
obligations of the parties hereto under this Agreement shall terminate and be of
no further force or effect, except the provisions of Section 2.2 shall survive
such termination until satisfaction of the conditions imposed by Section 2.2(c)
with respect to each Designated Unit.  Nothing in this Section 6.1 and no
termination of this Agreement shall relieve or otherwise limit any party of
liability for any breach of this Agreement occurring prior to such termination.
 
6.2           No Ownership Interest.
 
(a)           Nothing contained in this Agreement shall be deemed to vest in the
Partnership any direct or indirect ownership or incidence of ownership of or
with respect to any Designated Unit.  All rights, ownership and economic benefit
relating to the Designated Units shall remain vested in and belong to the EPD
Unitholder, and the Partnership shall have no authority to direct the EPD
Unitholder in the voting or disposition of any of the Designated Units, except
as otherwise provided herein.
 
6.3           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or by telecopy
(upon telephonic confirmation of receipt) or on the first Business Day following
the date of dispatch if delivered by a recognized next day courier service.  All
notices hereunder shall be delivered as set forth below or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:
 
If to the Partnership, to:
 
Enterprise Products Partners L.P.
1100 Louisiana, 10th Floor
Houston, Texas 77002
Attention: President and Chief Executive Officer


With copies to:
 
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: David C. Buck

 
8

--------------------------------------------------------------------------------

 

If to the EPD Unitholder or EPCO Holdings, to:
 
1100 Louisiana, 10th Floor
Houston, Texas 77002
Attention: President and Chief Executive Officer


With copies to:
 
Enterprise Products Company
1100 Louisiana, 10th Floor
Houston, Texas 77002
Attention: Chief Legal Officer


6.4           Interpretation.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms.  The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  This Agreement is the product of negotiation
by the parties having the assistance of counsel and other advisers.  It is the
intention of the parties that this Agreement not be construed more strictly with
regard to one party than with regard to the others.
 
6.5           Counterparts.  This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
 
6.6           Entire Agreement.  This Agreement and the Partnership Agreement
embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
and oral, that may have related to the subject matter hereof in any way.
 
6.7           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.
 
(b)           Each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware (and any
appellate court of the State of Delaware) and the Federal courts of the United
States of America located in the State of Delaware in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement,
(ii) agrees that it will not attempt to deny or defeat such

 
9

--------------------------------------------------------------------------------

 

personal jurisdiction by motion or other request for leave from any such court
and (iii) agrees that it will not bring any action relating to this Agreement or
the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware or a Federal court of the United
States of America located in the State of Delaware. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 6.3 shall be deemed effective service of process on such party.
 
(c)           EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.7.
 
6.8           Amendment; Waiver.  This Agreement may not be amended except by an
instrument in writing signed by the Partnership, the EPD Unitholder and EPCO
Holdings.  Each party may waive any right of such party hereunder by an
instrument in writing signed by such party and delivered to the Partnership, the
EPD Unitholder and EPCO Holdings.
 
6.9           Remedies.
 
(a)           Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that any covenant or agreement in this Agreement
is not performed in accordance with its terms, and it is therefore agreed that,
in addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions
hereof.  Each party hereto agrees not to oppose the granting of such relief in
the event a court determines that such a breach has occurred, and to waive any
requirement for the securing or posting of any bond in connection with such
remedy.
 
(b)           All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
 
6.10        Severability.  Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering

 
10

--------------------------------------------------------------------------------

 

invalid or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner adverse to any party or its equityholders.  Upon any
such determination, the parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the parties as closely as possible and to the end that the
transactions contemplated hereby shall be fulfilled to the maximum extent
possible.
 
6.11         Action by the Partnership.  No waiver, consent or other action by
or on behalf of the Partnership pursuant to or as contemplated by this Agreement
shall have any effect unless such waiver, consent or other action is expressly
approved by the Audit, Conflicts and Governance Committee of the General
Partner’s board of directors.
 
6.12         Successors and Assigns; Third Party Beneficiaries. Neither this
Agreement nor any of the rights or obligations of any party under this Agreement
shall be assigned, in whole or in part (by operation of law or otherwise), by
any party without the prior written consent of the other parties
hereto.  Subject to the foregoing, this Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.  Nothing in this Agreement, express or
implied, is intended to confer on any Person other than the parties hereto or
the parties’ respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
 
[Remainder of this page intentionally left blank]

 
11

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.
 

 
Partnership:
         
ENTERPRISE PRODUCTS PARTNERS L.P.
     
By: ENTERPRISE PRODUCTS GP, LLC,
 
its general partner
             
By:
/s/ Michael A. Creel
 
 
Name:
Michael A. Creel
 
Title:
President and Chief Executive Officer

 
 
Signature Page to Distribution Waiver Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
EPD Unitholder:
     
DFI DELAWARE HOLDINGS, L.P.
     
By: DFI DELAWARE GENERAL, LLC,
 
its general partner
         
By:
/s/ Darryl E. Smith
 
 
Name:
Darryl E. Smith
 
Title:
Manager
         
EPCO Holdings:
     
EPCO HOLDINGS, INC.
         
By:
/s/ W. Randall Fowler
 
 
Name:
W. Randall Fowler
 
Title:
President and Chief Executive Officer

 
 
Signature Page to Distribution Waiver Agreement




--------------------------------------------------------------------------------